IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43572

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 464
                                                )
       Plaintiff-Respondent,                    )   Filed: April 4, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
BYRON T. BAIN,                                  )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Blaine
       County. Hon. Jonathan P. Brody, District Judge.

       Order denying Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenevieve C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Byron T. Bain pled guilty to felony driving under the influence, Idaho Code §§ 18-8004,
18-8005. The district court imposed a unified sentence of ten years, with a minimum period of
confinement of three years, to run concurrently with a previously imposed sentence in a separate
case. Bain filed an Idaho Criminal Rule 35 motion for reduction of sentence, which the district
court denied. Bain appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In

                                                1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Bain’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Bain’s Rule 35
motion is affirmed.




                                               2